Exhibit 10.6


[Mondelēz International Logo]


Mondelez Europe GmbH
Lindbergh-Allee 1, CH-8152 Glattpark,
Tel. +41 58 440 40 40,
Fax +41 58 440 40 01
MwSt-Nr. CHE-116.275.017
www.mondelezinternational.com












29 November 2018




Dear Vinzenz,


Congratulations on your promotion to the role of EVP & President MEU! Changes
made to your contract are effective January 1, 2019:


Salary and Salary Band


◦
Your salary band changes to SB C

◦
Your new annual base salary amounts to CHF 675’000.-

◦
Your next anticipated salary review will be on 01 April 2020





Management Incentive Plan (MIP)


You will continue to be eligible to participate in the Management Incentive
Plan. Your new target incentive will be:


Band C: 90% of your base salary




Non-competition Clause


You shall, during the employment and for a period of 6 (six) months following
its termination, refrain from engaging in any direct or indirect competing
activity of the Company within the territory of Switzerland and Europe and in
the field of Food and Beverages industry directly competing with Mondelēz
International categories. In particular, you agree that you will not:


◦
directly or indirectly engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, or control of
any business whose products or activities compete in whole or in part with the
products or activities of the Company or any of its affiliates; provided,
however, that you may purchase or otherwise acquire up to (but not more than) 5
(five) percent of any class of securities of any publicly traded corporation or
other publicly traded entity (but without otherwise participating in the
activities of such corporations or entities);

◦
be employed by or render services or advise to such a business;

◦
directly or indirectly form or acquire such a business;

◦
solicit, interfere with or endeavor to entice away from the Company any person
who is employed by the Company.

In case of a breach of this undertaking, you shall pay to the Company liquidated
damages in an amount equaling your prior annual salary per case and event. The
payment of the liquidated damages does not discharge you from observing this
non-competition undertaking. In addition, you shall have to compensate the
Company for any further damages and financial losses directly





--------------------------------------------------------------------------------





arising out of or relating to such breach. The Company may request you to cease
such breach and may seek court orders, including interim orders, prohibiting
such breaches.


All other terms and conditions of employment will remain unchanged.


I believe this is a great opportunity for you to continue your excellent
contribution to our business and be part of the Company's exciting future. 


I would like to thank you and wish you the best going forward.


Best Regards,




/s/ Dirk Van de Put
Dirk Van de Put
Chairman & CEO









In agreement with the above:


/s/ Vinzenz Gruber
Vinzenz Gruber













If you are not pleased with this change, please contact MBS team within 7
working days from the date of the letter, otherwise it will be deemed that you
have accepted the changes.























